DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 allowed.  The examiner acknowledges the amendments filed 6/4/21 have overcome the rejections and/or objections set forth in the office action mailed 3/8/21. The following is an examiner’s statement of reasons for allowance:

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the start wavelength and the end wavelength, wherein a wavelength corresponding to the start angle is smaller than the start wavelength, and a wavelength corresponding to the end angle is larger than the end wavelength”, in combination with the rest of the limitations of claim 1.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the start wavelength and the end wavelength, wherein a wavelength corresponding to the start angle is smaller than the start wavelength, and a wavelength corresponding to the end angle is larger than the end wavelength”, in combination with the rest of the limitations of claim 6.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein when the processor executes the computer program, the grating rotation method for improving spectrograph wavelength accuracy according to claim 1 is implemented”, in combination with the rest of the limitations of claim 11.	

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “when the computer program is executed by the processor, the grating rotation method for improving spectrograph wavelength accuracy according to claim 1 is implemented”, in combination with the rest of the limitations of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877